DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 7 and the addition of claim 10 in the amendments filed 10/21/2021.

In light of the new ground(s) of rejection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 5 of the remarks filed 10/21/2021, with respect to the objection to the specification as set forth in paragraph 2 of the action mailed 9/3/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 10/21/2021, with respect to the rejection of claims 7-8 under 35 U.S.C. 112(b) as set forth in paragraphs 5-9 of the action mailed 9/3/2021, have been fully considered and are persuasive.  The rejection of claims 7-8 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, it is unclear if the recited “an adhesive-processing layer (III) side of the thermoplastic resin film” is the same adhesive-processing layer (III) side of the thermoplastic resin film recited in current claim 1, or if it is in addition adhesive-processing layer (III) side of the thermoplastic resin film recited in current claim 1.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), which was incorporated by reference in the ‘425 publication, and in further view of Iwasa et al. (US 2007/000377 A1).

Regarding claims 1-5 and 8, Migliorini teaches cast polyolefin film (thermoplastic resin film, unstretched resin film of current claim 5) comprising a core layer (a) (substrate layer (I)), an printable layer (II)) on a side of the core layer (a) and an additional outer layer (c) (adhesive-processing layer (III)) on the opposite side of the core layer (a) (abstract), which said core layer (a) comprises, inter alia, an isotactic polypropylene homopolymer (crystalline polypropylene resin) (column 2, line 62 to column 3, line 13) and additives such as nucleators (current claim 3) and petroleum resins (column 5, lines 3-35) in an amount of 3 to 15 % by weight), which overlaps that presently claimed, towards improving certain properties of a film (see column 3, lines 34-41; column 4, lines 6-18 of the Bothe reference).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Migliorini also teaches that the embossed layer (b) comprises a blend of metallocene polyethylenes and polypropylene (current claim 4) (column 3, lines 14-48), and the additional outer layer (c) comprises, inter alia, linear low density polyethylene (LLDPE) (column 3, line 61 to column 4, line 7).  The Examiner notes that, while Migliorini does not specify the % by mass for the isotactic polypropylene for the core layer (a) or the % by mass of the LLDPE in the additional outer layer (c), given that the respective films employ the polymers as film-formers, 60 to 99.5 % by mass of the isotactic polypropylene and 50% by mass or more of the LLDPE) for the respective films.

Migliorini is silent to the cast polyolefin film demonstrating the presently claimed haze, the surface of the additional outer layer (c) having the presently claimed arithmetic mean roughness (Ra) and ten-point mean roughness (Rzjis) (current claim 1), and the embossed layer having the presently claimed arithmetic mean roughness (Ra) and ten-point mean roughness (Rzjis) (current claim 8).  However, Migliorini is conspicuously directed to the films employed in packaging (column 1, lines 5-12).

In addition, Bothe teaches packaging films (title), and instructs that the packaging films should demonstrate optical properties such as high transparency (column 1, lines 53-57).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the films of Migliorini with the presently claimed haze based on the optical properties required of the prior art’s applications in the packaging industry as in the present invention.

Furthermore, Iwasa teaches an in-mold label comprising a heat-sealable resin layer (II), which is comparable to the adhesive-processing layer (III) presently claimed, having a arithmetic average roughness (Ra) of 0.5-10 m and a ten-point average roughness (Rzjis) of 10-50 m (para 0014) towards a balance of blistering inhibition and appearance (para 0030); and m and a ten-point average roughness (Rzjis) of 2-20 m (para 0015) towards a balance of improved printability and appearance (para 0031).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the films of Migliorini/Bothe with the presently claimed roughnesses based on the blistering inhibition, printability and aesthetic required of the prior art’s applications in the packaging industry as in the present invention.

Regarding claim 6, while Migliorini does not disclose the presently claimed thicknesses, it is submitted that selection of the thicknesses for the respective layers of a multilayer laminate is within the skill level of one of ordinary skill in the art based on the overall thickness required of the resultant laminate and/or the desired properties required of the resultant laminate that are provided by each of the respective layers of said laminate.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), and in further view of Iwasa et al. (US 2007/000377 A1) and Blackwell et al. (US 2008/0206505 A1).

Regarding claim 9, Migliorini/Bothe/Iwasa teaches the cast polyolefin film as in the rejection of at least claim 1 set forth above.  Migliorini/Both/Iwasa does not disclose that the cast polyolefin film comprises an adhesive label.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the films of Migliorini/Bothe/Iwasa with an adhesive layer as demonstrated in Blackwell towards attaching the films of Migliorini/Bothe/Iwasa to a packaging material, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), and in further view of Iwasa et al. (US 2007/000377 A1).

Regarding claim 10, Migliorini/Bothe/Iwasa teaches cast polyolefin film as in the rejection of at least claims 1 and 8 as set forth above, which is equally applicable to the current claim.

Response to Arguments
Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 10/21/2021, with respect to the rejection of claims 1-6 over Migliorini et al. in view of Bothe et al. under 35 U.S.C. 103 and claim 9 over Migliorini et al. in view of Bothe et al. and in further 35 U.S.C. 103 as set forth respectively in paragraphs 12-13 of the action mailed 9/3/2021, have been fully considered but they are not persuasive. 
The Examiner notes that after further consideration, and an updated search for relevant prior art, the combination of Migliorini/Bothe with the new reference Iwasa teaches or renders obvious all the limitations of the presently claimed inventions recited in current claims 1-6 and 8-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/12/2022